COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-16-00123-CR
                            NO. 02-16-00124-CR


MATTHEW ALAN GAMMONS                                           APPELLANT

                                     V.

THE STATE OF TEXAS                                                   STATE


                                  ----------

           FROM COUNTY COURT AT LAW OF HOOD COUNTY
                  TRIAL COURT NOS. 48105, 48106

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Pro se Appellant Matthew Alan Gammons seeks to appeal his convictions

for “Assault Causes Bodily Injury Family Violence” and for “Interfere with

Emergency Request for Assistance.” On July 8, 2016, we notified Gammons that

the clerk responsible for preparing the records had informed this court that


     1
      See Tex. R. App. P. 47.4.
payment arrangements had not been made to pay for the clerk’s records.2 See

Tex. R. App. P. 35.3(a)(2). We also informed Gammons that we would dismiss

the appeals for want of prosecution unless, by July 18, 2016, he made

arrangements to pay for the clerk’s records and provided this court with proof of

payment. We have not received a response.

      Because Gammons has not made arrangements to pay for the clerk’s

records, we dismiss these appeals for want of prosecution. See Tex. R. App. P.

37.3(b).

                                                 PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 4, 2016




      2
       Gammons is not represented by appointed appellate counsel; the trial
court conducted an evidentiary hearing on his application for appointment of
appellate counsel and determined that Gammons was not indigent for purposes
of appointed counsel or entitled to a free record on appeal. He has not
challenged the trial court’s ruling.


                                       2